LEWIS, J.
This action was commenced by five property owners, whose premises abutted on Lake avenue in the village of White Bear, to restrain the village authorities from cutting certain trees upon their premises. In so far as respondents West and Mabon are concerned, the case is controlled by the decision in Gilbert v. Village of White Bear, infra, page 239, 119 N. W. 1063. The other respondents, however, occupy a slightly different position. In front of their premises some of the trees sought to be removed by the village authorities are located within the limits of Lake avenue.
The trial court ordered judgment restraining the authorities from removing these trees upon the theory that, although they were within the limits of the platted highway, it was not the purpose to improve Lake avenue as a whole, but it was the intention to widen the old traveled road; that, not having taken the proper steps to widen that road *239by condemnation proceedings, and having no authority so to do at any other point than in front of these respondents’ premises, where it intersected or overlapped Lake avenue to some extent, it would answer no useful purpose, and would result in unnecessary injury to remove the trees at that point.
From a reading of the record it is apparent that the authorities were acting under a belief that they had authority to widen the traveled road to the full extent of four rods along the entire distance; and, it having been shown before the trial court that the plan could not be pursued for want of authority, there would be no object in cutting out that part of Lake avenue in front of respondents’ premises. The conclusion of the trial court was correct. It does not follow that, merely because the trees are within the limits of Lake avenue as platted, the authorities have a right to remove them. The rule is elementary that an abutting landowner owns to the middle of the platted street, and that the soil and its appurtenances, within the limits of the street, belong to the owner in fee, subject only to the right of the public to use or remove the same for the purpose of improvement.
Affirmed.